Citation Nr: 1828711	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  11-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for hiatal hernia with dyspepsia and gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 






INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to March 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for GERD.  An interim rating decision included other gastrointestinal (GI) disability in the service-connected entity, and a subsequent (January 2015) rating decision increased the rating to 30 percent, effective July 28, 2008 (the date of claim).  The Veteran has continued the appeal.  In his September 2011 substantive appeal, he requested a hearing before the Board; in September 2011 correspondence, he withdrew the  request.  In August 2014, the case was remanded (by a VLJ other than the undersigned) for additional development; it is now assigned to the undersigned.


FINDING OF FACT

At no time under consideration is the Veteran's hiatal hernia with dyspepsia and GERD shown to have been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or by other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

A rating in excess of 30 percent for hiatal hernia with dyspepsia and GERD is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.114, Diagnostic Code (Code) 7346 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159(a), 3.326(a).  An August 2011 letter provided the Veteran the generic-type notice required with claims for increase.  Prejudice from a notice deficiency is not alleged..

VA secured the Veteran's pertinent treatment records.  He was afforded VA examinations in September 2008 and March 2017 (and addendum opinions were obtained in July 2017 and September 2017).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's hiatal hernia with dyspepsia and GERD is rated under Code 7346 (for hiatal hernia).  Under Code 7346, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or by other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

Although "material weight loss" is not defined by regulation, for the purposes of evaluating conditions under 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease. 38 C.F.R. § 4.112.

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's claim for an increased rating was received July 28, 2008.  The relevant period for consideration therefor begins one year prior, in July 2007.

March 2008 to April 2008 VA treatment records note a history of GERD.  It was noted that the Veteran did not have anemia.  A July 2008 VA treatment record notes the Veteran denied nausea, vomiting, abdominal pain, diarrhea or constipation.  
On September 2008 VA examination, the Veteran reported that he began having GI symptoms in 1993.  He reported that he takes 40mg of pantoprazole once a day.  He reported that he chokes when eating if he does not drink enough water.  He also reported epigastric discomfort, occasionally in the substernal area or his left arm and episodes of nausea and vomiting 2 to 3 times a week.  He weighed 255 lbs; there were no signs of anemia, or weight loss or weight gain.  The diagnoses were hiatal hernia and GERD. 

An August 2009 VA cardiology record notes the Veteran's reported abdomen pain with chest discomfort, radiating to his left arm and neck pulsations while walking his dog.  

March 2009 to May 2009 VA treatment records note the Veteran's report of solid food dysphagia.  He denied liquid or soft food dysphagia.  The Veteran reported occasional nausea and epigastric burning.  He denied vomiting, melena, hematochezia and chest pain.  It was noted that he weighed 245lbs and was at risk for obesity related conditions. 

A September 2009 VA treatment record notes the Veteran had an esophageal dilation due to a Schatzki's ring.  

In a September 2011 statement, the Veteran reported he has had chronic gastroesophageal reflux, burning in the stomach and throat, and chronic inflammation of the esophagus since 1993.  He reported excessive heartburn that causes chest and left arm pain; that he had difficulty swallowing solid foods; and that he had has lost 40lbs. 

A January 2012 VA treatment record notes the Veteran's complaint of dysphagia.  He denied abdominal pain, diarrhea and constipation.  It was note that he was at risk for obesity related conditions and was referred for weight management counseling. 

On March 2017 VA examination, the Veteran reported that he takes 40mg of pantoprazole once a day.  He reported infrequent episodes of epigastric distress, dysphagia and sleep disturbances.  The Veteran reported he ate only soft foods and liquids due to problems swallowing solid foods.  It was noted that his baseline weight was 235.7lbs, that that his current weight was 215.6lbs.  The examiner noted previous diagnoses of GERD, hiatal hernia and stricture of esophagus and opined that the severity of the Veteran's esophageal condition is moderate. She opined that the Veteran's condition does not impact his ability to work. In a July 2017 addendum, the examiner opined that the Veteran's predominant disability is esophageal stricture (based on his report that he ate only soft foods and liquids).  The examiner noted that the Veteran's symptoms include dysphagia, pyrosis controlled with medication and substernal, arm or shoulder pain when eating solid foods.  It was noted that he denied regurgitation, vomiting hematemesis or melena and there were no signs of anemia.  The examiner opined that the Veteran's condition does not impact his ability to work or tend to basic daily need.  She stated that while it is inconvenient to eat only soft foods, it is not disabling.  In a September 2017 addendum, the examiner noted that the Veteran had an upper endoscopy in July 2017; an esophageal stricture was not seen and there was no evidence of gastritis. 

Upon review of the record, the Board finds that at no time under consideration is the Veteran's hiatal hernia with dyspepsia and GERD shown to have been manifested by symptoms that satisfy or approximate the above-listed criteria for a 60 percent rating.  Notably, the criteria for a 60 percent rating in Code 7346 are stated in the conjunctive and require, in addition to the reported symptoms of pain and vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  Hematemesis or melena with moderate anemia has never been reported and the evidence of record does not show that the Veteran's symptoms have included material weight loss.  While the March 2017 VA examiner noted that the Veteran's baseline weight was 235.7lbs and his current weight was 215.6lbs, the Board finds that this constitutes only "minor weight loss".  Notably, a review of the record reveals that the Veteran was referred for a weight management program and encouraged to lose weight.  Significantly, no health care provider has indicated that the Veteran's hiatal hernia with dyspepsia and GERD symptoms produce severe or material impairment of health.  On March 2017 examination, the severity of the Veteran's disability was noted to be moderate and VA examiners have opined that the Veteran's disability has no impact on his ability to work or to tend to basic daily needs. 

Since esophageal stricture was noted in the record, the Board has considered whether an alternate (Codes 7203 and 7346 may not be combined) rating under Code 7203 may be appropriate.  Significantly, stricture was not found on 2017 endoscopy, and the criteria for a 50 percent rating under Code 7203 (permitting liquid diet only) are not met anyway.   Accordingly, an alternate rating under Code 7203 an elevation of the rating under 38 C.F.R. § 4.114 guidelines are not warranted. 

Neither the Veteran nor his representative has alleged any symptoms of, or impairment due to, hiatal hernia with dyspepsia and GERD not encompassed by the schedular criteria, and the record does not suggest that such exist. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  As was noted above, examiners have consistently opined that the disability should not impact on employment.

The preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.


ORDER

A rating in excess of 30 percent for hiatal hernia with dyspepsia and GERD is denied. 


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


